Citation Nr: 1228055	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  01-07 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected cervical spine disability.

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.

3.  Entitlement to special monthly compensation based upon the need for aid and attendance or being housebound.


WITNESS AT HEARINGs ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from June 1970 to February 1974.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from rating decisions promulgated in May 2000, April 2010, and August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  A May 2000 rating decision granted a 40 percent rating for a cervical spine disability effective February 11, 1999.  An April 2010 rating decision denied entitlement to TDIU, while a August 2011 rating decision denied the claim for special monthly compensation.

The Veteran testified at hearings before the Board in March 2002, October 2005, and May 2007 regarding his increased rating claim.  Transcripts of those hearings are of record.

A May 2003 Board decision denied the claim for a higher rating, but the Board subsequently vacated that decision in February 2004.  

The Board had undertaken additional development of the claim pursuant to the provisions of 38 C.F.R. § 19.9 (2003), which were subsequently invalidated.  The Board remanded the claim for further development and initial review of additional evidence by the RO.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

During the pendency of this appeal, the Board also remanded the increased rating claim for additional development or to schedule a hearing in April 2005, December 2005, and February 2007. 

In July 2007, the Board issued a decision which granted a 50 percent rating for a cervical spine disability.  The Veteran appealed the July 2007 Board decision to the Court of Appeals for Veterans Claims.  In August 2008, the Court, pursuant to a joint motion, vacated the July 2007 Board decision. 

In October 2008 and January 2012, the Board remanded the claim for additional development, to include new VA medical examinations.  The record shows that the Veteran had VA medical examinations of his cervical spine disability in March 2009 and March 2012.  All other development directed by the Board's prior remand directives appears to have been accomplished.  Accordingly, another remand is not required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The appeal is REMANDED to the RO.


REMAND

The three Veterans Law Judges who took testimony at the hearings in 2002, 2005, and 2007 are no longer employed at the Board.  Under VA regulations, a claimant is entitled to have final determination of his or her claim made by the Veterans Law Judge who conducted a hearing.  38 C.F.R. § 20.707 (2011).  The Veteran was notified of that fact and given the opportunity to present additional testimony.  A May 2012 Report of General Information shows the Veteran reported he did not desire any further hearings in this case.  However, in a more recent July 2012 statement, the Veteran indicated that he desired a videoconference hearing in conjunction with this case.

Travel Board and videoconference hearings must be scheduled by the RO.  38 C.F.R. §§ 20.700, 20.704 (2011).  Accordingly, a remand is required in this case.

Regarding the other issues listed on appeal, entitlement to a TDIU due to service-connected disabilities was denied by an April 2010 rating decision.  The record shows the Veteran submitted a notice of disagreement to that decision in May 2010.  He submitted a notice of disagreement to the August 2011 denial of special monthly compensation based upon the need for aid and attendance or being housebound in September 2011.  However, the documents assembled for the Board's review do not show that a statement of the case has been promulgated on those issues. 

Where a notice of disagreement has been filed, but a statement of the case has not been issued, the Board must remand the claim so that a statement of the case may be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a statement of the case as to his claims of entitlement to a TDIU due to service-connected disabilities and for special monthly compensation based upon the need for aid and attendance or being housebound, and advise him of the time period in which to perfect an appeal.

2.  Schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board regarding his claim of entitlement to a rating in excess of 50 percent for his service-connected cervical spine disability.  The Veteran should be notified in writing of the date, time and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




